Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16938995 filed on 07/26/2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on continuation of application 15261637, filed 09/09/2016, that claims priority from provisional application 62261113, filed on 11/30/2015. 

Drawings

The applicant’s drawings submitted are acceptable for examination purposes.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23 and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, 14-15 and 19 of U.S. Patent No. US 10725288 B1. Although the claims at issue are not identical, they are not patentably distinct from each other as presented in the correspondence table below:
Instant invention 16938995
US 10725288 B1
Notes
21
1, 6

21
14, 15,19

22
14

23
14

26
3

27
9





Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-26 and 28-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bu (of record, see Information Disclosure Statement dated 07/26/2020) US 20120193428 A1.
In regard to independent claim 21, Bu teaches (see Figs. 1-18) a tilt actuator (i.e. optical-information-reading apparatus with scanning mirror e.g. 1D, 30D, Abstract, e.g. paragraphs [01-02, 11-14, 34-42, 71-75, 82-88, 94-99], e.g. Figs. 13-18) comprising: 
a chassis (installing portion 71D, paragraphs [70-75]); and 
a movable carriage that rests on one or more mounting locations of the chassis (i.e. as movable and supporting member 3D of the scanning mirror 30D with frame 31D, plate spring 40/40D,44D, that rests on locations of installing portion 71D and supporting member 4D, paragraphs [71-73, 82-85], as depicted in e.g. Figs. 13-17, 1-2),
wherein the movable carriage (3D with parts) comprises at least one knife edge that rests on at least one of the one or more mounting locations (i.e. as sharp edges of 40/40D/44D around portions 44D, 43D and also 45D, that rest on locations of hole in 71D, and on axle 41D of 4D, at installing portions 43D, which are receiving supporting member 3D sharp edges of 40D/44D of the scanning mirror 30D with plate spring 40/40D, attaching portion 44D with frame 31D, as depicted in Figs. 15-17, paragraphs [72-73, 82-89]), and 
wherein the movable carriage rotates about a rotational axis that intersects the one or more mounting locations (i.e. as 3D/31D rotates about the rotation axis of mirror 30D e.g.  formed by the plate spring 40D, which intersects with locations of hole in 71D, and on axle 41D locations of 4D, and at installing portions 43D, as best depicted in e.g. Figs. 13-17, paragraphs [09-14, 73, 82-89,103-109]). 
Regarding claim 22, Bu teaches (see Figs. 1-18) that the movable carriage further comprises: a basket for coupling with a mirror (e.g. as frame part 31D of 3D for coupling of scanning mirror 30D, paragraphs [71-73, 84-87]), wherein the tilt actuator is configured to tilt the mirror (as 1D is configured to rotate/tilt the scanning mirror 30D in predetermined angle, paragraphs [9-14,71-73, 82-89,103-109]).
Regarding claim 23, Bu teaches (see Figs. 1-18) further comprising: a magnet fixedly mounted to the carriage (magnet 32D mounted to frame 31D of 3D, 4D, as depicted in Figs. 13-17, paragraphs [84, 89, 92]); and a coil wrapped around a coil shaft mounted to the chassis via the one or more yoke structures (i.e. coil 50D wrapped around projected ends of yoke parts 51D, of the coil assembly 5D, and mounted into installing portions 77D of 71D, see paragraphs [73, 91-93], as depicted in e.g. Figs. 13, 15).
Regarding claim 24, Bu teaches (see Figs. 1-18) that: 
the one or more mounting locations (locations of installing portion 71D and supporting member 4D) comprise: a first bearing receiver; and a second bearing receiver (i.e. as hole in 71D, bearing parts of axle 41D of 4D, and installing portions 43D, which are for receiving movable and supporting member 3D, of the scanning mirror 30D with plate spring 40/40D, attaching portion 44D with frame 31D, as depicted in Figs. 15-17, paragraphs [73, 82-85]); and 
the movable carriage (movable and supporting member 3D) comprises: 
a first bearing member comprising a knife edge of the at least one knife edge, wherein the knife edge rests on the first bearing receiver (e.g. as one axle 41D receiving part with one of installing portions 43D,  that are for receiving e.g. upper sharp edges of 40D/44D of 3D around portions 44D, 43D, as depicted in Figs. 15-17, paragraphs [73, 82-85]); and 
a second bearing member that rests on the second bearing receiver (e.g. as another axle 41D receiving part with another of installing portions 43D that are for receiving e.g. lower parts, sharp edges of 40D/44D of 3D around portions 44D, 43D, as depicted in Figs. 15-17, paragraphs [73, 82-85]). 
Regarding claim 25, Bu teaches (see Figs. 1-18) further comprising: 
a magnet fixedly mounted to the carriage (magnet 32D fixed mounted to frame 31D of 3D, 4D, as depicted in Figs. 13-17, paragraphs [84, 89, 92]); and 
a coil wrapped around a coil shaft mounted to the chassis via one or more yoke structures (i.e. coil 50D wrapped around projected ends of yoke parts 51D, of the coil assembly 5D, and mounted into installing portions 77D of 71D, see paragraphs [73, 91-93], as depicted in e.g. Figs. 13, 15); 
wherein the first bearing member and the second bearing member allow reciprocating angular motion of the carriage by rolling on the first bearing receiver and the second bearing receiver of the chassis under torque from the magnet and the coil (i.e. as 32D and 50D are configured to rotate/tilt with vibration for the scanning mirror 30D in predetermined angle as upper, lower bearing parts 40D, 44D roll to an extent over corresponding receiving parts i.e. upper/lower parts of 41D, and 43D, paragraphs [9-14,71-73, 82-89,92, 103-104]). 
Regarding claim 26, Bu teaches (see Figs. 1-18) further comprising: one or more sensors (i.e. light receiving portion 6, 61D, paragraphs [37, 74, 79]) for detecting a position of a mirror mounted to the movable carriage (e.g. as 30D attached 3D, as depicted in e.g. Figs. 1-2, 13-18]).

 In regard to independent claim 28, Bu teaches (see Figs. 1-18) a system (i.e. optical information reading apparatus/device, with scanning mirror e.g. 1D, 30D, Abstract, e.g. paragraphs [01-02, 11-14, 34-42, 71-75, 82-88, 94-99], e.g. Figs. 13-18), comprising: 
a mirror (scanning mirror 30D of 1D, e.g. paragraphs [72-74, 79-84]); 
a detector for measuring light reflected from at least one of the mirror or one or more objects in a scene (e.g. light detector 61D for measuring light reflected from 30D from objects in a scene, on which optical scanning is performed, e.g. Abstract, paragraphs [01, 12-13, 74-81, 105]); and 
an actuator for tilting the mirror (e.g. optical-information-reading apparatus with scanning mirror e.g. 1D, 30D, Abstract, e.g. paragraphs [01-02, 11-14, 34-42, 71-75, 82-88, 94-99], e.g. Figs. 13-18), the actuator comprising: 
a chassis (installing portion 71D, paragraphs [70-75]); and 
a movable carriage that rests on one or more mounting locations of the chassis (i.e. as movable and supporting member 3D of the scanning mirror 30D with frame 31D, plate spring 40/40D,44D, that rests on locations of installing portion 71D and supporting member 4D, paragraphs [71-73, 82-85], as depicted in e.g. Figs. 13-17, 1-2),
wherein the movable carriage (3D with parts) comprises at least one knife edge that rests on at least one of the one or more mounting locations (i.e. as sharp edges of 40/40D/44D around portions 44D, 43D and also 45D, that rest on locations of hole in 71D, and on axle 41D of 4D, at installing portions 43D, which are receiving supporting member 3D sharp edges of 40D/44D of the scanning mirror 30D with plate spring 40/40D, attaching portion 44D with frame 31D, as depicted in Figs. 15-17, paragraphs [72-73, 82-89]), and 
wherein the movable carriage rotates about a rotational axis that intersects the one or more mounting locations (i.e. as 3D/31D rotates about the rotation axis of mirror 30D e.g.  formed by the plate spring 40D, which intersects with locations of hole in 71D, and on axle 41D locations of 4D, and at installing portions 43D, as best depicted in e.g. Figs. 13-17, paragraphs [09-14, 73, 82-89]). 
Regarding claim 29, Bu teaches (see Figs. 1-18) further comprising: 
a light source for emitting light (light source 20D, paragraphs [73-81, 105]); 
wherein the mirror (30D) is to reflect the light from the light source to the one or more objects (i.e. as 30D reflects light from 20D to scan object(s), see paragraphs [01-02, 11-13, 73-74, 79-84, 103-105]). 
Regarding claim 30, Bu teaches (see Figs. 1-18) that the detector is to measure light reflected from one or more objects (e.g. light detector 61D for measuring light reflected from 30D from objects on which optical scanning is performed, e.g. Abstract, paragraphs [01, 12-13, 74-81, 105]), and the system is configured to construct, based on the light reflected from the one or more objects (reflected light from objects in the scene), a reflected light image of the scene (i.e. as light from objects is reflected by the scanning mirror 30D, and passes through the light-receiving lens 60D to be imaged on the detector 61D, paragraphs [103-105, 94, 11-13, 73-74, 79-84]). 
Regarding claim 31, Bu teaches (see Figs. 1-18) further comprising: 
a magnet fixedly mounted to the carriage (magnet 32D mounted to frame 31D of 3D, 4D, as depicted in Figs. 13-17, paragraphs [84, 89, 92]); and 
a coil wrapped around a coil shaft mounted to the chassis via the one or more yoke structures (i.e. coil 50D wrapped around projected ends of yoke parts 51D, of the coil assembly 5D, and mounted into installing portions 77D of 71D, see paragraphs [73, 91-93], as depicted in e.g. Figs. 13, 15).
Regarding claim 32, Bu teaches (see Figs. 1-18) that: 
the one or more mounting locations (locations of installing portion 71D and supporting member 4D) comprise: 
a first bearing receiver; and a second bearing receiver (i.e. as hole in 71D, bearing parts of axle 41D of 4D, and installing portions 43D, which are for receiving movable and supporting member 3D, of the scanning mirror 30D with plate spring 40/40D, attaching portion 44D with frame 31D, as depicted in Figs. 15-17, paragraphs [73, 82-85]); and 
the movable carriage (movable and supporting member 3D) comprises: 
a first bearing member comprising a knife edge of the at least one knife edge, wherein the knife edge rests on the first bearing receiver (e.g. as one axle 41D receiving part with one of installing portions 43D,  that are for receiving e.g. upper sharp edges of 40D/44D of 3D around portions 44D, 43D, as depicted in Figs. 15-17, paragraphs [73, 82-85]); and 
a second bearing member that rests on the second bearing receiver (e.g. as another axle 41D receiving part with another of installing portions 43D that are for receiving e.g. lower parts, sharp edges of 40D/44D of 3D around portions 41D, 43D, as depicted in Figs. 15-17, paragraphs [73, 82-85]). 
Regarding claim 33, Bu teaches (see Figs. 1-18) further comprising: 
a magnet fixedly mounted to the carriage (magnet 32D fixed mounted to frame 31D of 3D, 4D, as depicted in Figs. 13-17, paragraphs [84, 89, 92]); and 
a coil wrapped around a coil shaft mounted to the chassis via one or more yoke structures (i.e. coil 50D wrapped around projected ends of yoke parts 51D, of the coil assembly 5D, and mounted into installing portions 77D of 71D, see paragraphs [73, 91-93], as depicted in e.g. Figs. 13, 15); 
wherein the first bearing member and the second bearing member allow reciprocating angular motion of the carriage by rolling on the first bearing receiver and the second bearing receiver of the chassis under torque from the magnet and the coil (i.e. as 32D and 50D are configured to rotate/tilt with vibration for the scanning mirror 30D in predetermined angle as upper, lower bearing parts 40D, 44D roll to an extent over corresponding receiving parts i.e. upper/lower parts of 41D, and 43D, paragraphs [9-14,71-73, 82-89,92, 103-104]). 
Regarding claim 34, Bu teaches (see Figs. 1-18) that the movable carriage further comprises: 
a basket to which the mirror is mounted (e.g. as frame part 31D of 3D for mounting of scanning mirror 30D, paragraphs [71-73, 84-87]);
wherein the basket is positioned, in a direction parallel to the rotational axis, between the first bearing member and the second bearing member (i.e. as frame part 31D is positioned  parallel to rotational axis of 3D and extends at least in part between upper and lower parts i.e. bearing parts with sharp edges of 40D/44D of 3D, as depicted in Figs. 15-17, paragraphs [73-75, 82-85]). 


Claim Rejections - 35 USC § 102/§103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-40 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bu (of record, see Information Disclosure Statement dated 07/26/2020) US 20120193428 A1 as evidenced by Milanovic US 20120168605 A1.
In regard to independent claim 36, Bu teaches (see Figs. 1-18) a device (i.e. optical information reading apparatus/device, with scanning mirror e.g. 1D, 30D, light source20D, and detector 61D for image light acquisition, Abstract, e.g. paragraphs [01-02, 11-14, 34-42, 71-75, 82-88, 94-99], e.g. Figs. 13-18), comprising: 
one or more processors (e.g. processor 80D, interface 81D and external equipment for performing driving, signal processing and operation of optical -information-reading apparatus 1D, e.g. Abstract, paragraphs [1-2, 11-14, 71-75, 82-88, 94-99, 103-111]);
memory storing program instructions that are executable by the one or more processors (80D, 81D) to control operation of an image acquisition system (1D with parts) and to perform one or more other functions of the device (such memory with program instructions is necessary for the processor 80D, interface 81D and any other external equipment for performing driving, signal processing, information reading and overall operation of the optical-information-reading device apparatus e.g. 1D, as described in paragraphs [103-111, 1-2, 11-14, 71-75, 82-88, 94-99]); and the image acquisition system (1D), comprising:
a mirror (scanning mirror 30D of 1D, e.g. paragraphs [72-74, 79-84]); 
a detector for measuring light reflected from at least one of the mirror or one or more objects (e.g. light detector 61D for measuring light reflected from 30D from objects on which optical scanning is performed, e.g. Abstract, paragraphs [01, 12-13, 74-81, 105]); and 
an actuator for tilting the mirror (e.g. optical-information-reading apparatus with scanning mirror e.g. 1D, 30D, Abstract, e.g. paragraphs [01-02, 11-14, 34-42, 71-75, 82-88, 94-99], e.g. Figs. 13-18), the actuator comprising: 
a chassis (installing portion 71D, paragraphs [70-75]); and 
a movable carriage that rests on one or more mounting locations of the chassis (i.e. as movable and supporting member 3D of the scanning mirror 30D with frame 31D, plate spring 40/40D,44D, that rests on locations of installing portion 71D and supporting member 4D, paragraphs [71-73, 82-85], as depicted in e.g. Figs. 13-17, 1-2),
wherein the movable carriage (3D with parts) comprises at least one knife edge that rests on at least one of the one or more mounting locations (i.e. as sharp edges of 40/40D/44D around portions 44D, 43D and also 45D, that rest on locations of hole in 71D, and on axle 41D of 4D, at installing portions 43D, which are receiving supporting member 3D sharp edges of 40D/44D of the scanning mirror 30D with plate spring 40/40D, attaching portion 44D with frame 31D, as depicted in Figs. 15-17, paragraphs [72-73, 82-89]), and 
wherein the movable carriage rotates about a rotational axis that intersects the one or more mounting locations (i.e. as 3D/31D rotates about the rotation axis of mirror 30D e.g.  formed by the plate spring 40D, which intersects with locations of hole in 71D, and on axle 41D locations of 4D, and at installing portions 43D, as best depicted in e.g. Figs. 13-17, paragraphs [09-14, 73, 82-89]). 
In the alternative, given that Bu does not explicitly mention the memory storing program instructions that are executable by the processors  e.g. units 80D, 81D, that control operation of the image acquisition system (see above as 80D, 81D, any external equipment performs driving, signal processing, information reading and overall operation of the optical-information-reading device apparatus 1D, paragraphs [103-111, 1-2, 11-14, 71-75, 82-88, 94-99]). However, 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to explicitly include memory storing program  executable by one or more processors (e.g. 80D,81D), as evidenced by Milanovic (see e.g. similar scanner system 900 operated by controller with processor governing scanning and tracking 1320 according to instructions of suitably configured software 1321, with storage for data and software, paragraphs [57, 75-76, 80]), in order that optical-information-reading device  can perform driving, signal processing, information reading and its intended operation (see paragraphs [103-111, 1-2, 11-14, 71-75, 82-88, 94-99], also Milanovic, paragraph [80]). 
Regarding claim 37, Bu teaches (see Figs. 1-18) that the image acquisition system (1D) further comprising: 
a light source for emitting light (light source 20D, paragraphs [73-81, 105]); 
wherein the mirror (30D) is to reflect the light from the light source to the one or more objects (i.e. as 30D reflects light from 20D to scan object(s), see paragraphs [01-02, 11-13, 73-74, 79-84, 103-105]); and 
the detector is to measure light reflected from one or more objects (e.g. light detector 61D for measuring light reflected from 30D from objects on which optical scanning is performed, e.g. Abstract, paragraphs [01, 12-13, 74-81, 105]). 
Regarding claim 38, Bu teaches (see Figs. 1-18) further comprising: 
a magnet fixedly mounted to the carriage (magnet 32D mounted to frame 31D of 3D, 4D, as depicted in Figs. 13-17, paragraphs [84, 89, 92]); and 
a coil wrapped around a coil shaft mounted to the chassis via the one or more yoke structures (i.e. coil 50D wrapped around projected ends of yoke parts 51D, of the coil assembly 5D, and mounted into installing portions 77D of 71D, see paragraphs [73, 91-93], as depicted in e.g. Figs. 13, 15).
Regarding claim 39, Bu teaches (see Figs. 1-18) that: 
the one or more mounting locations (locations of installing portion 71D and supporting member 4D) comprise: 
a first bearing receiver; and a second bearing receiver (i.e. as hole in 71D, bearing parts of axle 41D of 4D, and installing portions 43D, which are for receiving movable and supporting member 3D, of the scanning mirror 30D with plate spring 40/40D, attaching portion 44D with frame 31D, as depicted in Figs. 15-17, paragraphs [73, 82-85]); and 
the movable carriage (movable and supporting member 3D) comprises: 
a first bearing member comprising a knife edge of the at least one knife edge, wherein the knife edge rests on the first bearing receiver (e.g. as one axle 41D receiving part with one of installing portions 43D,  that are for receiving e.g. upper sharp edges of 40D/44D of 3D around portions 44D, 43D, as depicted in Figs. 15-17, paragraphs [73, 82-85]); and 
a second bearing member that rests on the second bearing receiver (e.g. as another axle 41D receiving part with another of installing portions 43D that are for receiving e.g. lower parts, sharp edges of 40D/44D of 3D around portions 41D, 43D, as depicted in Figs. 15-17, paragraphs [73, 82-85]). 
Regarding claim 40, Bu teaches (see Figs. 1-18) further comprising: 
a magnet fixedly mounted to the carriage (magnet 32D fixed mounted to frame 31D of 3D, 4D, as depicted in Figs. 13-17, paragraphs [84, 89, 92]); and 
a coil wrapped around a coil shaft mounted to the chassis via one or more yoke structures (i.e. coil 50D wrapped around projected ends of yoke parts 51D, of the coil assembly 5D, and mounted into installing portions 77D of 71D, see paragraphs [73, 91-93], as depicted in e.g. Figs. 13, 15); 
wherein the first bearing member and the second bearing member allow reciprocating angular motion of the carriage by rolling on the first bearing receiver and the second bearing receiver of the chassis under torque from the magnet and the coil (i.e. as 32D and 50D are configured to rotate/tilt with vibration for the scanning mirror 30D in predetermined angle as upper, lower bearing parts 40D, 44D roll to an extent over corresponding receiving parts i.e. upper/lower parts of 41D, and 43D, paragraphs [9-14,71-73, 82-89,92, 103-104]). 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bu (of record, see Information Disclosure Statement dated 07/26/2020) US 20120193428 A1 in view of Brown et al. (hereafter Brown) US 20020181069 A1. 
Regarding claims 27 and 35, Bu teaches (see Figs. 1-18), further comprising: a basket of the movable carriage (e.g. as frame part 31D of 3D for coupling of scanning mirror 30D, paragraphs [71-73, 84-87]), wherein the basket is for coupling with a mirror (as 31D is for coupling of scanning mirror 30D, paragraphs [71-73, 84-87]), and wherein the tilt actuator is for tilting the mirror (as 1D is configured to rotate/tilt the scanning mirror 30D in predetermined angle, paragraphs [9-14,71-73, 82-89,103-109]); But Bu is silent regarding comprising a photon emitter for directing photons onto the basket  (as frame 31D) and one or more photon detectors for measuring photons reflected off of the basket (31D), to detect a position of the mirror (30D).
However, Brown teaches in same field of invention of a free space optical switch apparatus is provided for directing an optical beam by a movable optical element (see Figs. 3-7, 17, Title, Abstract, paragraphs [20-22, 52-64, 90-94], where movable member 10 with mirror 30 is tilted and controlled via magnet 40 and current coils 60 on stator 70, with optical position detection system for determining the position and orientation of the 10 with mirror 30) and further teaches comprising a photon emitter for directing photons onto the basket  (as light source 122 directing light/ photons 124 onto 10 with reflective surface 82, paragraphs [93-94]) and one or more photon detectors for measuring photons reflected off of the basket, to detect a position of the mirror (as optical position detection system further has PSD 130 measuring reflected phonons/ light from 10/82 for determining the position and orientation of the 10 with mirror 30, paragraphs [93-94], e.g. Fig. 17).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the optical-information-reading device/apparatus having tilt/rotation actuator for tilting the frame and mirror, to include optical position detection system including light source directing light towards the movable part with mirror and position sensitive detector for measuring reflected light from movable part with mirror according to teachings of Brown in order to determine the position and orientation of the movable/tillable  member with mirror, (see Brown paragraphs [93-94]).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rose et al. US 20160178894 A1 also disclose aspects of the claimed invention including the photon passed position detection system (see e.g. Figs. 1-3, 5-6 and their descriptions).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/            Primary Examiner, Art Unit 2872